              Case 3:20-cv-05458-RSM Document 44 Filed 06/15/21 Page 1 of 2




1
                                                                           Honorable Ricardo S. Martinez
2

3

4

5
                                 IN THE UNITED STATES DISTRICT COURT
6                                  WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
7

8     ARLEN AND ROBIN SARKISSIAN,                           Case No. 3:20-cv-05458-RSM

9                        Plaintiffs,                        ORDER GRANTING DEFENDANT
                                                            SELECT PORTFOLIO SERVICING,
10            v.                                            INC.’S UNOPPOSED MOTION ON
                                                            LOCAL COUNSEL
11    SELECT PORTFOLIO SERVICING, INC., a
      foreign corporation, EQUIFAX INFORMATION
12    SERVICES, LLC, a foreign limited liability
      company, and EXPERIAN INFORMATION
13    SOLUTIONS, INC., a foreign corporation,

14                       Defendants.

15

16           This matter having come before the Court on Defendant Select Portfolio Servicing, Inc.’s

17   (“SPS”) Unopposed Motion on Local Counsel, and the Court having reviewed the materials filed by

18   SPS and being otherwise fully advised,

19           IT IS HEREBY ORDERED that SPS’s Motion on Local Counsel is GRANTED. SPS’s

20   counsel of record—Garrett S. Garfield—may act as local counsel for SPS under the Court’s pro hac

21   vice rule, LCR 83.1(d)(2), notwithstanding the fact that Mr. Garfield does not have a physical office

22   in this District.

23           DATED this 15th day of June, 2021.

24

25
                                                  A
                                                  RICARDO S. MARTINEZ
26                                                CHIEF UNITED STATES DISTRICT JUDGE

      ORDER GRANTING DEFENDANT SELECT PORTFOLIO SERVICING,                         HOLLAND & KNIGHT LLP
                                                                                       601 SW Second Avenue
      INC.’S UNOPPOSED MOTION ON LOCAL COUNSEL; CASE NO. 3:20-                                Suite 1800
      CV-05458                                                                           Portland, OR 97204
                                                                                      Telephone: 503.243.2300
      – PAGE 2
             Case 3:20-cv-05458-RSM Document 44 Filed 06/15/21 Page 2 of 2




1
     Presented by:
2
     HOLLAND & KNIGHT LLP
3
     By: /s/ Garret S. Garfield
4    Garrett S. Garfield, WSBA No. 48375
     E-mail: garrett.garfield@hklaw.com
5    601 SW Second Avenue, Suite 1800
     Portland, OR 97204
6    Telephone: 503.243.2300
7    Attorney for Defendant Select Portfolio Servicing, Inc.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING DEFENDANT SELECT PORTFOLIO SERVICING,        HOLLAND & KNIGHT LLP
                                                                      601 SW Second Avenue
      INC.’S UNOPPOSED MOTION ON LOCAL COUNSEL; CASE NO. 3:20-               Suite 1800
      CV-05458                                                          Portland, OR 97204
                                                                     Telephone: 503.243.2300
      – PAGE 2
